Title: From John Adams to Jabez Bowen, 27 February 1790
From: Adams, John
To: Bowen, Jabez



Sir
Feby 27 1790

Your letter of the 15th never reached me till yesterday. I condole with you in the unfavorable aspect of your elections: but still hope that your people will cool upon reflection and that a majority of the convention may be induced to accept the constitution.  It is in vain to enquire what Congress may or can do; at present they can do nothing. The awful object before them, I mean the national debt, monopolizes the attention of Congress to such a degree that untill some system is digested no member of either house will be able to attend to any thing else.  When the affair of Rhode Island shall be taken up, there will be twenty different plans proposed, time must be spent in examination discussion and deliberation.
He must be less than a thinking being who can be at a loss to foresee what Congress will ultimately do with Rhode Island, if she obstinately refuses to come in—But it would not be prudent in me to predict it The opposition of Rhode Island to the impost seems to have been the instrument which providence thought fit to use for the great purpose of establishing the present constitution: I sincerely hope their infatuation may not oblige the United states to take severe measures at their expence to convince the people that their interests are in the power of their neighbours and to gain strength to the New government by punishing its rash opposers.  I must finally say to you in confidence that I believe Congress will never beg or pray or exhort your Antis to come in. They will leave them at perfect liberty,—and whenever they take any steps it will not be till injuries shall be multiplied and their just resentment approved by all the world

John Adams